14 F.3d 604NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
John DOE, Petitioner-Appellant,v.Gary GAESLE, Warden, Federal CorrectionalInstitution--Oxford, Wisconsin;  United StatesParole Commission;  and William Barr,Respondents-Appellees.
No. 93-1528.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 29, 1993.Decided Dec. 17, 1993.

1
Before BAUER, and FLAUM, Circuit Judges, and ROSZKOWSKI, Senior District Judge*.

ORDER

2
For the reasons articulated in the district court's opinion, we AFFIRM.



*
 The Honorable Stanley J. Roszkowski, Senior Judge of the United States District Court for the Northern District of Illinois, is sitting by designation